Citation Nr: 0821665	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-21 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from June 2004 and June 2005 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The veteran testified before the undersigned at a November 
2007 Travel Board hearing.  A transcript has been associated 
with the file.


FINDING OF FACT

Hepatitis C with cirrhosis of the liver is manifested by 
daily fatigue, malaise, abdominal pain, and nausea, with 
hepatomegaly.


CONCLUSION OF LAW

The criteria for a 40 percent initial evaluation for 
hepatitis C with cirrhosis of the liver have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 7312-7354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for hepatitis C 
with cirrhosis of the liver, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a February 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
The letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In November 2007, the veteran waived his 
right to have the RO readjudicate his claim with newly 
submitted evidence.  See 38 C.F.R. § 20.1304(c) (2007).  
Although new evidence was received by the Board in June 2008 
without a waiver, remand is not required because the evidence 
relates solely to the veteran's mental disorder and is thus 
not pertinent.  38 C.F.R. § 20.1304(c) (holding that newly 
submitted pertinent evidence must be referred to RO it no 
accompanied by a waiver).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

In a June 2004 rating decision, the RO denied service 
connection for cirrhosis of the liver and granted service 
connection for hepatitis C and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7354, 
effective December 8, 2003.  In June 2004, the veteran filed 
a notice of disagreement regarding the disability evaluation.  
In a June 2005 rating decision, the RO granted service 
connection for cirrhosis of the liver and determined that it 
should be evaluated with hepatitis C based on identical 
symptomatology, under 38 C.F.R. § 4.114, Diagnostic Code 
7312-7354.  Also in June 2005, the RO issued a statement of 
the case continuing the 10 percent evaluation for hepatitis C 
with cirrhosis of the liver.  Thereafter, the veteran 
perfected his appeal of the evaluation.

The veteran's current 10 percent evaluation contemplates 
hepatitis C with cirrhosis of the liver manifested by 
intermittent fatigue, malaise, and anorexia or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 1 
week but less than 2 weeks during the past 12-month period.  
38 C.F.R. § 4.114, Diagnostic Code 7354.  

For hepatitis C, a 20 percent rating is assigned for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least 2 weeks, but less than 4 weeks, during the past 12-
month period; a 40 percent rating is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes (with the above-
noted symptoms) having a total duration of at least 4 weeks, 
but less than 6 weeks, during the past 12-month period; a 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or incapacitating 
episodes (with the above-noted symptoms) having a total 
duration of at least 6 weeks during the past 12-month period, 
but not occurring constantly; and a 100 percent rating is 
assigned for near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7354.  

Sequelae of hepatitis C, such as cirrhosis of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
symptoms must not be used as the basis for an evaluation 
under Diagnostic Code 7354 and another diagnostic code for 
the sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
1.  An incapacitating episode is a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.  
Substantial weight loss is a loss of greater than 20 percent 
of the individual's baseline weight, sustained for 3 months 
or longer.  38 C.F.R. § 4.112 (2007).  Minor weight loss is a 
weight loss of 10 to 20 percent of the baseline weight, 
sustained for 3 months or longer.  38 C.F.R. § 4.112.  
Baseline weight means the average weight for the 2 year 
period preceding onset of the disease.  38 C.F.R. § 4.112.

In VA medical treatment records from 2003 through 2007, the 
veteran reported constant fatigue.  The diagnosis was 
hepatitis C with cirrhosis of the liver.  In a February 2004 
VA record, the veteran reported fatigue.  At a January 2005 
VA genitourinary examination, the veteran reported decreased 
energy but denied weakness, anorexia, and weight loss or 
gain.  At a May 2005 VA liver examination, the veteran 
reported fatigue, weakness, malaise, abdominal pain, and 
nausea, but denied vomiting.  A May 2005 liver ultrasound 
found hepatomegaly.  In a July 2006 VA record, the examiner 
noted that a 1999 liver sonogram showed hepatomegaly.  At a 
June 2007 VA genitourinary examination, the veteran reported 
lethargy and weakness but no anorexia and stable weight over 
the last year.  

In a July 2004 lay statement, the veteran reported that an 
hour or 2 of normal activity produced days of fatigue, 2 to 3 
times per week.  He stated that prior to June 2004 he lived 
alone and had been unable to cook, do laundry, answer or make 
phone calls, or drive.  He reported extreme fatigue and that 
he was not physically able to work.  In May 2005, the veteran 
reported extreme fatigue.  He stated that if he did chores 
for 90 minutes he had to rest in bed for the remainder of the 
day.  In March 2007, the veteran asserted that he had extreme 
fatigue upon short and mild exertion.  He stated that this 
fatigue required bedrest 2 to 3 times per week.  He also 
reported low energy, malaise, and nausea.  At the November 
2007 Board hearing, the veteran testified that that after his 
weekly Interferon shot, he was so exhausted he couldn't get 
out of bed for 2 days.  He also reported a lack of energy, 
abdomen pain, nausea, and a loss of 20 pounds over the last 2 
months.  

The evidence of record indicates that an increased evaluation 
for hepatitis C with cirrhosis of the liver is warranted.  
The medical evidence of record shows that the veteran has 
consistently reported daily fatigue and malaise.  Beginning 
in 2005, the veteran also reported weakness, abdominal pain, 
and nausea.  The veteran's testimony is competent to 
establish his symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (holding that a layperson is competent to 
provide evidence on the occurrence of observable symptoms).  
In 2005, a liver ultrasound found hepatomegaly.  Thus, the 
veteran's symptoms more closely approximate the requirement 
for a 40 percent, rather than 10 percent, evaluation.  See 
38 C.F.R. § 4.7 (2007) (noting that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating).  
Accordingly, and resolving all reasonable doubt in favor of 
the veteran, see Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 
a 40 percent evaluation for service-connected hepatitis C 
with cirrhosis of the liver is warranted.

An evaluation in excess of 40 percent is not warranted for 
hepatitis C with cirrhosis of the liver.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.  The medical evidence of record does 
not demonstrate substantial weight loss or incapacitating 
episodes with symptoms such as anorexia and arthralgia, and 
right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (holding that a 60 percent rating is assigned for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 6 
weeks during the past 12-month period, but not occurring 
constantly). 


The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  For cirrhosis of the liver, a 50 percent 
evaluation is warranted for a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis); a 70 percent 
evaluation is warranted for a history of two or more episode 
of ascites, hepatic encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive gastritis), but with 
periods of remission between attacks; and a 100 percent 
rating is assigned for generalized weakness, substantial 
weight loss, and persistent jaundice, or; with one of the 
following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices or portal gastropathy 
(erosive gastritis).  38 C.F.R. § 4.114, Diagnostic Code 
7312.  But the medical evidence of record does not 
demonstrate portal hypertension, splenomegaly, episodes of 
ascites, or jaundice.  Additionally, there is no other 
chronic liver disease without cirrhosis and there has been no 
liver transplant.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 
7351 (2007).  Accordingly, an initial evaluation in excess of 
40 percent for hepatitis C with cirrhosis of the liver is not 
warranted.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 40 percent is provided for certain 
manifestations of hepatitis C with cirrhosis of the liver but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, there is no evidence of 
an exceptional disability picture.  The veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to hepatitis C with 
cirrhosis of the liver.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.  

Upon review of the entire evidence of record, a rating in 
excess of 40 percent is not warranted at any time during the 
pertinent time period.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 40 percent, but no more, for 
hepatitis C with cirrhosis of the liver is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


